 



Exhibit 10.01
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This Agreement is made as of this 3rd day of May, 2007 (this
“Agreement”), by and between FIRST SOLAR, INC., a Delaware corporation having
its principal office at 4050 East Cotton Boulevard, Building 6, Suite 68,
Phoenix, AZ 85040 (hereinafter, “Employer”) and GEORGE A. (“CHIP”) HAMBRO
(hereinafter “Employee”).
WITNESSETH:
          WHEREAS, Employer and Employee wish to (a) amend and restate the
Employment Agreement dated May 30, 2001, as amended as of February 3, 2003 (the
“Prior Employment Agreement”) and (b) irrevocably waive certain provisions
contained in the First Solar Holdings, LLC 2003 Unit Option Plan (the “Plan”)
and in the option agreements entered into between Employer and Employee dated
December 8, 2003 (the “2003 Stock Option Agreement”) and December 14, 2005 (the
“2005 Stock Option Agreement”, and together with the 2003 Stock Option
Agreement, the “Stock Option Agreements”) and (c) enter into this agreement
relating to the employment of Employee by Employer; and
          WHEREAS, Employer and Employee entered into a Change in Control
Severance Agreement, dated as of December 8, 2003, between Employer and Employee
(the “CIC Agreement”).
          NOW, THEREFORE, in consideration of the foregoing premises, and the
mutual covenants, terms and conditions set forth herein, and intending to be
legally bound hereby, it is hereby agreed between Employer and Employee as
follows:
ARTICLE I
Employment
          1.1. Term. The term of this Agreement shall commence on May 3, 2007
(the “Effective Date”) and end on June 30, 2009 (the “Projected Separation
Date”), subject to earlier termination as provided in Section 1.4 (such period,
the “Term”). Articles III, IV, V, VI, VII, VIII and IX of this Agreement shall
survive any termination of this Agreement. To the extent of the subject matter
hereof, this Agreement shall replace and supercede any other agreement between
Employer and Employee and any plan or policy of Employer, except as otherwise
required by applicable law.
          1.2. Position and Duties of Employee. Employer hereby employs Employee
in the capacity of Vice President, and Employee hereby accepts such position,
and agrees to provide general assistance and advice to the President regarding
the transition of Employee’s prior duties. Employee agrees to provide his
services under the general direction of the President. Employer and Employee
shall mutually agree on the number of hours to be worked by Employee per week.
Employer and Employee acknowledge that Employee’s responsibilities shall be such
that Employee shall not be considered an executive officer for purposes of
Section 16 of the Securities and Exchange

 



--------------------------------------------------------------------------------



 



Act of 1934, as amended, and therefore Employee agrees that he shall not, and
shall have no authority or power to, perform any policy-making function for the
Employer.
          1.3. No Salary or Benefits Continuation Beyond Termination. Except as
may be required by law or as otherwise specified in this Agreement, Employer
shall not be liable to Employee for any salary or benefits continuation beyond
the date of Employee’s cessation of employment with Employer.
          1.4. Termination of Employment. Employee’s employment and the Term
shall terminate upon the earliest of: (i) Employee’s death; (ii) unless waived
by Employer, Employee’s disability, either physical or mental (as determined by
a physician chosen by Employer) which renders Employee unable, for a period of
at least six (6) months, effectively to perform the obligations, duties and
responsibilities of Employee’s employment with Employer; (iii) the termination
of Employee’s employment by Employer for cause (as hereinafter defined);
(iv) Employee’s voluntary resignation; (v) the termination of Employee’s
employment by Employer without cause and (vi) the Projected Separation Date. As
used herein, “cause” shall mean (a) fraudulent or illegal conduct of Employee
relating to the business of Employer or Employee’s performance of his employment
with Employer; (b) misappropriation of Employer funds; (c) conviction of a
felony whether or not relating to the business of Employer or Employee’s
employment with Employer; (iv) conviction of, or a finding of liability by a
court of competent jurisdiction for, a willful breach of any statutory or common
law duty of loyalty to Employer; or (v) breach of the covenants in Articles III,
IV, V and VI.
          1.5. Severance Payments. If Employee’s employment is terminated for
any reason other than due to Section 1.4(iii) (termination with cause by
Employer), Section 1.4(iv) (voluntary resignation by the Employee) or
Section 1.4(vi) (scheduled expiration of the Term), then, in any such case,
subject to Section 1.7, Employee shall be entitled to the following payments and
benefits:
     (i) payment, in lump sum, within 30 days following such termination, of an
amount equal to (a) $600,000 minus the sum of (A) the amounts paid as Base
Salary to Employee prior to such termination during the Term and (B) the amounts
paid under clause (c) below; (b) the dollar value of any accrued and unpaid (and
unforfeited) vacation; and (c) the value of any accrued and unpaid Base Salary;
     (ii) any unvested options to purchase common stock of Employer granted to
Employee prior to the date hereof and held by the Employer as of the date of
such termination shall be vested in full on the termination date and, if
Employee’s employment is terminated by Employer without cause, such options
shall remain exercisable until the later of the Projected Separation Date and
180 days following such termination; and
     (iii) from the date of termination, if Employee elects to continue medical
benefits after such termination, as provided by applicable plans and laws,
payment by Employer of the premiums that Employee is required to pay to maintain
such continuation coverage, at the same level of coverage that was in effect on
the date

- 2 -



--------------------------------------------------------------------------------



 



of such termination until the earliest of: (a) June 30, 2009; (b) the date on
which Employee becomes eligible for comparable group insurance coverage from any
other employer; and (c) the date that continuation coverage ends under the
applicable plan or laws.
          1.6. Vesting of Options on Projected Separation Date. Subject to
Employee’s continued employment through the Projected Separation Date, any
unvested options to purchase common stock of Employer granted to Employee prior
to the date hereof and held by Employee as of the Projected Separation Date
shall be vested in full on the Projected Separation Date. Such unvested options
will however vest immediately upon the events specified in the Stock Option
Agreements or the CIC Agreement or in the event of Employee’s termination by
Employer for any reason other than for Cause.
          1.7. Release. Notwithstanding anything to the contrary, no severance
payments shall be made or benefits provided under Sections 1.5 and 1.6 unless,
Employee executes a general release in favor of Employer and its affiliates,
substantially in the form attached hereto as Exhibit A, and such release is
effective and irrevocable.
ARTICLE II
Compensation
          2.1. Base Salary. Employee shall be compensated at an annual rate of
base salary of Three Hundred Thousand Dollars ($300,000.00) during the Term
(“Base Salary”). If Employee elects to forgo medical benefits provided by
Employer, Employee will be paid an additional amount of compensation at the
annual rate of Ten Thousand Dollars ($10,000) (the “Additional Payments”). Such
Base Salary and Additional Payments shall be paid in accordance with Employer’s
standard policies and shall be subject to such withholdings as are required by
law.
          2.2. Benefits. During the Term, Employee also shall be entitled to
participate in all employee benefit plans and programs of Employer. Employer
provides no assurance as to the adoption or continuance of any particular
employee benefit plan or program, and Employee’s participation in any such plan
or program shall be subject to the provisions, rules and regulations applicable
thereto. If during the Term, Employee is deemed to no longer qualify for any
benefit plan of Employer, Employer shall reimburse Employee for Employee’s costs
of obtaining equivalent benefits.
          2.3. Reimbursement of Business Expenses. Employee may incur reasonable
expenses in the course of employment hereunder for which he shall be eligible
for reimbursement or advances in accordance with Employer’s standard policy
therefor.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE III
Invention, Disclosure, Patent Assignment and Copyright
          3.1. Disclosure of Inventions. Employee shall promptly disclose in
writing to Employer complete and accurate information concerning each and every
invention, discovery, improvement, device, design, apparatus, practice, process,
software or computer program, method or product, whether or not patentable or
copyrightable, made, developed, perfected, devised, conceived or first reduced
to practice by Employee, either solely or in collaboration with others, during
the term of Employee’s employment (an “Invention”).
          3.2. Employer Inventions. Any and all Inventions relating to the
actual or contemplated business, technologies or products of Employer are and
shall be the exclusive property of Employer (collectively, the “Employer
Inventions”). Employee hereby assigns to Employer any and all of Employee’s
right, title and interest in and to any and all of the Employer Inventions,
without further payment or other form of consideration. Employee agrees to
execute such additional applications, assignments and other documents, and to
perform such other actions, as Employer may in the future reasonably request in
order to confirm in Employer the rights granted pursuant to this Section 3.2.
          3.3. Inventions Which Are Not Employer Inventions. If Employee
develops an Invention which Employee believes is not an Employer Invention,
Employee shall disclose in writing to Employer all information reasonably
requested by Employer from time to time concerning such Invention for the
purpose of permitting Employer to confirm, determine and/or verify that the
Invention is not an Employer Invention. If Employer determines that such
Invention is an Employer Invention, Employee shall not disclose, assign,
license, use, sell or in any other manner exploit such Invention until the
question of whether it is an Employer Invention has been finally resolved,
either by agreement between Employer and Employee or by final, non-appealable
order entered by a court of competent jurisdiction.
          3.4. Assignments; Execution of Documents by Employee. Upon the request
of Employer, whether during the term of Employee’s employment or thereafter,
Employee shall perform all lawful acts, including, but not limited to, the
execution of papers and lawful oaths and the giving of testimony, that in the
opinion of Employer, its successors and assigns, may be necessary or desirable
in obtaining, sustaining, reissuing, extending and enforcing United States and
foreign Letters Patents, including, but not limited to, design patents, on any
and all Employer Inventions, and for perfecting, affirming and recording
Employer’s complete ownership of and title thereto. Such acts shall be performed
by Employee during the term of Employee’s employment without the payment of
additional compensation by Employer; provided, however, that if Employee is
asked to undertake or perform any such acts after the termination of Employee’s
employment with Employer, Employee shall be entitled to reasonable compensation
for the performance of such acts.

- 4 -



--------------------------------------------------------------------------------



 



          3.5. Employee’s Records. Employee shall keep complete, accurate and
authentic accounts, notes, data and records of all of the Inventions in the
manner and form requested by Employer. Such accounts, notes, data and records
relating to Employer Inventions shall be the exclusive property of Employer,
and, upon its request, Employee shall promptly surrender the same to Employer
or, if not previously surrendered upon Employer’s request or otherwise, Employee
shall surrender the same, and all copies thereof, to Employer upon the
conclusion of his or her employment.
          3.6. United States Government Contracts. Employee understands that
Employer may enter into agreements or arrangements with agencies of the United
States Government, and that Employer may be subject to laws and regulations
which impose obligations, restrictions and limitations on it with respect to
inventions and patents which may be acquired by it or which may be conceived or
developed by employees, consultants or other agents rendering services to it.
Employee agrees that he shall be bound by all such obligations, restrictions and
limitations applicable to any said invention conceived or developed by him
during the term of his employment and shall take any and all further action
which may be required to discharge such obligations and to comply with such
restrictions and limitations.
ARTICLE IV
Ventures
          4.1. If, during the term of his employment, Employee is engaged in or
associated with the research, investigation, planning or implementation of any
project, program or venture on behalf of or involving Employer, all rights in
the project, program or venture shall belong exclusively to Employer and shall
constitute an opportunity belonging exclusively to Employer. Except as approved
in advance and in writing by Employer, Employee shall not be entitled to any
interest in such project, program or venture or to any commission, finder’s fee
or other compensation in connection therewith.
ARTICLE V
Non-Competition & Non-Solicitation
          5.1. Definition of “Employer”. For purposes of this Article V, the
term “Employer” includes Employer, its subsidiaries and affiliates, and any
other business enterprises through which Employer conducts business from time to
time, whether alone or with others.
          5.2. Covenant Not To Compete. Employee agrees that during his
employment with Employer and for the Post-Employment Non-Competition Period (as
defined below in this Section 5.2), Employee shall not become employed by,
become a director, officer, shareholder, partner, manager or member of, or
consultant to, or otherwise enter into, conduct, or advise or assist any
business, other than that of Employer (or any successor to the operations of
Employer) that engages in the

- 5 -



--------------------------------------------------------------------------------



 



manufacture of photovoltaic products anywhere in the world. Ownership of not
more than five percent (5%) of the issued and outstanding shares of a class of
securities of a corporation, the securities of which are traded on a national
securities exchange or in the over-the-counter market shall not cause Employee
to be in violation of this provision. As used in this Agreement, the term
“Post-Employment Non-Competition Period” means a period of (a) three (3) years
following May 1, 2007 or (b) one (1) year after termination, whichever is later.
          5.3. No Solicitation. During the term of this Agreement and during the
Post-Employment Non-Competition Period, if any, Employee shall not (a) solicit,
divert or take away, or attempt to divert or take away, the business or
patronage of any of the clients, customers or accounts of Employer serviced by
Employee during any part of the term of Employee’s employment with Employer, or
any of the prospective clients, customers or accounts of Employer which were
contacted, solicited or served by Employee during any part of the time Employee
was employed by Employer, or (b) directly or indirectly recruit, solicit or hire
any employee of Employer, or induce or attempt to induce any employee of
Employer to discontinue his or her employment relationship with Employer.
          5.4. Severability. Employee acknowledges and agrees that the foregoing
agreements are a material inducement to Employer in employing Employee, and that
Employee has had a full and fair opportunity to consider the advisability of
entering into such agreements and to seek legal advice in connection with such
consideration. If, despite the mutual intentions of Employer and Employee, any
provision of this Article V is determined by any court of competent jurisdiction
to be invalid, illegal or unenforceable, in whole or in part, the offending
provision shall not affect the enforceability of the remaining provisions of
this Agreement, and Employee and Employer shall promptly and in good faith
negotiate a replacement provision that is fully enforceable and gives maximum
effect to the intentions of Employee and Employer in entering into an employment
relationship.
ARTICLE VI
Confidentiality
          6.1 During the course of employment pursuant to this Agreement,
Employee will be privy to information belonging to or received in confidence by
Employer or its subsidiaries or affiliates which information is valuable to
Employer and which information Employer believes to be novel and which it holds
in confidence for itself or third parties. Except as permitted or directed by
Employer, Employee shall not during the term of his employment or at any time
thereafter, divulge, furnish, disclose, make accessible or use any Confidential
Information (as defined below). “Confidential Information” includes, without
limitation, confidential designs, processes or formulae; confidential software
or computer programs; the identities of Employer’s customers and suppliers and
the terms under which Employer deals with them; confidential marketing, sales,
product development, financing or engineering plans; confidential strategic or
other business plans; confidential development or research work of Employer; and
any other

- 6 -



--------------------------------------------------------------------------------



 



confidential aspects of the business of Employer. For purposes of this
Agreement, a matter is “confidential” if Employer identifies it as confidential,
either before or after disclosure to Employee, or if Employee should reasonably
know that Employer regards it as confidential based on the facts and
circumstances available to Employee. At the expiration or termination of this
Agreement or termination of employment hereunder, Employee will, at Employer’s
request, return to Employer all written confidential information received from
Employer and destroy any transcriptions or copies Employee may have of such
information (including information stored in computer form), unless an
alternative method of disposition is approved by Employer in writing. This
section shall survive the termination of this Agreement.
          6.2 Notwithstanding the foregoing, Confidential Information does not
include information which (a) is or becomes generally available to the public
other than as a result of a disclosure by Employee, (b) was available to
Employee on a nonconfidential basis prior to its disclosure by the Employer to
Employee, or (c) became available to Employee on a nonconfidential basis from a
person who is not bound by a confidentiality agreement with the Employer, or is
not otherwise prohibited from transmitting the information to Employee.
ARTICLE VII
Injunctive Relief
          7.1 Because the services to be performed by Employee hereunder are of
a special, unique, unusual, confidential, extraordinary and intellectual
character which character renders such services unique and because Employee will
acquire by reason of his employment and association with Employer, an extensive
knowledge of Employer’s trade secrets, customers, procedures, and other
confidential information, the parties hereto recognize and acknowledge that, in
the event of a breach or threat of breach by Employee of any of the terms and
provisions contained in Article III, IV, V or VI of this Agreement by Employee,
Employer shall be entitled to an immediate injunction from any court of
competent jurisdiction restraining Employee, as well as any third parties,
including successor employers, whose joinder may be necessary to effect full and
complete relief, from committing or continuing to commit a breach of such
provisions without the showing or proving of actual damages. Any preliminary
injunction or restraining order shall continue in full force and effect until
any and all disputes between the parties to such injunction or order regarding
this Agreement have been finally resolved.
ARTICLE VIII
Absence of Restrictions
          8.1 Employee hereby represents and warrants that he has full power,
authority and legal right to enter into this Agreement and to carry out his
obligations and duties hereunder and that the execution, delivery and
performance by Employee of this Agreement will not violate or conflict with, or
constitute a default under, any agreements

- 7 -



--------------------------------------------------------------------------------



 



or other understandings to which Employee is a party or by which he may be bound
or affected, including, but not limited to, any order, judgment or decree of any
court or governmental agency.
ARTICLE IX
Miscellaneous
          9.1. Conversion of Employer. Employer and Employee acknowledge that
(i) Employer granted Employee options to purchase limited liability membership
units of Employer under the Plan pursuant to the Stock Option Agreements and
(ii) in connection with Employer’s conversion from a limited liability company
to a corporation on February 22, 2006, Employer converted each outstanding
option to purchase one limited liability membership unit into a non-qualified
stock option to purchase one share of Employer common stock, in each case, at
the same exercise price and subject to the other terms and conditions of such
outstanding option.
          9.2. Compliance. Employer and Employee hereby represent and warrant to
the other that they are both in full compliance with the terms and conditions of
the Prior Employment Agreement, the Plan, the Stock Option Agreements, and any
other duty or obligation between them (collectively, the “Provisions”), and
neither is aware of any breach by either party of any such terms of the
Provisions which would or could adversely effect Employee’s rights under the
Plan or either the 2003 Stock Option Agreement or 2005 Stock Option Agreement.
          9.3. Rights to Vested Options. Employer and Employee hereby agree
that, notwithstanding any provision to the contrary, whether in this Agreement,
the Plan, the Stock Option Agreements or otherwise, Employee shall have the
right to exercise Employee’s options granted under the Stock Option Agreements
and vested as of the date hereof, which are options with respect to 923,925
shares (the “Vested Options”), until the expiration date without regard to any
termination of his employment for any reason (including a termination by
Employer for “cause”) (the “Vested Options”), except as provided in Sections 13
and 14 of the Plan, which cover certain extraordinary events and adjustments.
The right to exercise the Vested Options, however, may from time to time be
limited due to law or contractual lock-up provisions.
          9.4. Stock Option Agreements. Employer and Employee acknowledge that
by operation of the conversion of the Employer to a corporation formed under the
laws of Delaware and becoming a public company with common stock listed on the
NASDAQ stock exchange, certain provisions of the Plan and the Stock Option
Agreements are no longer applicable and mutually agree to irrevocably waive
their respective rights under (i) Sections 12, 13, 14, 15 and 24 of the 2003
Stock Option Agreement and (ii) Sections 13 and 14 of the Stock Option
Agreement.
          9.5. Withholding. Any payments made under this Agreement shall be
subject to applicable Federal, state and local tax reporting and withholding
requirements.

- 8 -



--------------------------------------------------------------------------------



 



          9.6. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without
reference to the principles of conflicts of laws. Any judicial action commenced
relating in any way to this Agreement including, the enforcement,
interpretation, or performance of this Agreement, shall be commenced and
maintained in a court of competent jurisdiction located in Maricopa County,
Arizona. The parties hereby waive and relinquish any right to a jury trial and
agree that any dispute shall be heard and resolved by a court and without a
jury. The parties further agree that the dispute resolution, including any
discovery, shall be accelerated and expedited to the extent possible. Each
party’s agreements in this Section 9.6 are made in consideration of the other
party’s agreements in this Section 9.6, as well as in other portions of this
Agreement.
          9.7. No Waiver. The failure of Employer or Employee to insist in any
one or more instances upon performance of any of terms, covenants and conditions
of this Agreement shall not be construed as a waiver or relinquishment of any
rights granted hereunder or of the future performance of any such terms,
covenants or conditions.
          9.8. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, delivered by facsimile transmission or by courier or
mailed, registered or certified mail, postage prepaid as follows:

         
 
  If to Employer:   First Solar, Inc.
 
      4050 East Cotton Boulevard
 
      Building 6, Suite 68
 
      Phoenix, Arizona 85040
 
      Attention: President
 
       
 
  If to Employer:   To Employee’s then current address on file with Employer

or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 9.8.
          9.9. Assignability. This Agreement is for personal services and is
therefore not assignable by the Employee. This Agreement is freely assignable by
Employer.
          9.10. Entire Agreement. This Agreement sets forth the entire agreement
between Employer and Employee regarding the terms of Employee’s employment and
supersedes all prior agreements between Employer and Employee covering the terms
of Employee’s employment, including, effective as of the Effective Date, the
Prior Employment Agreement and the CIC Agreement, and may not be amended or
modified except in a written instrument signed by Employer and Employee
identifying this Agreement and stating the intention to amend or modify it.

- 9 -



--------------------------------------------------------------------------------



 



          9.11. Severability. If it is determined by a court of competent
jurisdiction that any of the restrictions or language in this Agreement are for
any reason invalid or unenforceable, the parties desire and agree that the court
revise any such restrictions or language, including reducing any time or
geographic area, so as to render them valid and enforceable to the fullest
extent allowed by law. If any restriction or language in this Agreement is for
any reason invalid or unenforceable and cannot by law be revised so as to render
it valid and enforceable, then the parties desire and agree that the court
strike only the invalid and unenforceable language and enforce the balance of
this Agreement to the fullest extent allowed by law. Employer and Employee agree
that the invalidity or unenforceability of any provision of this Agreement shall
not affect the remainder of this Agreement.
          9.12. Construction. As used in this Agreement, words such as “herein,”
“hereinafter,” “hereby,” and “hereunder,” and the words of like import refer to
this Agreement, unless the context requires otherwise. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

- 10 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Employer has caused this Agreement to be executed
by one of its duly authorized officers and Employee has individually executed
this Agreement, each intending to be legally bound, as of the date first above
written.

                  EMPLOYER:    
 
                FIRST SOLAR, INC.    
 
           
 
  By:   /s/ Michael J. Ahearn    
 
     
 
   
 
  Name:   Michael J. Ahearn    
 
  Title:   CEO    
 
                EMPLOYEE:    
 
           
 
  /s/ George A. (“Chip”) Hambro               George A. (“Chip”) Hambro    

- 11 -



--------------------------------------------------------------------------------



 



SEPARATION AGREEMENT AND MUTUAL RELEASE
   I. Release .
          (A) For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned Employee, with the intention of
binding himself/herself, his/her heirs, executors, administrators and assigns,
does hereby release and forever discharge First Solar, Inc., a Delaware
corporation (the “ Company”), and its present and former officers, directors,
executives, agents, employees, affiliated companies, subsidiaries, successors,
predecessors and assigns (collectively, the “Released Parties”), from any and
all claims, actions, causes of action, demands, rights, damages, debts,
accounts, suits, expenses, attorneys’ fees and liabilities of whatever kind or
nature in law, equity, or otherwise, whether now known or unknown (collectively,
the “ Claims”), which the undersigned Employee now has, owns or holds, or has at
any time heretofore had, owned or held against any Released Party, arising out
of or in any way connected with the undersigned Employee’s employment
relationship with the Company, its subsidiaries, predecessors or affiliated
entities, or the termination thereof, under any Federal, state or local statute,
rule, or regulation, or principle of common, tort or contract law, including but
not limited to, the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§
201 et seq., the Family and Medical Leave Act of 1993, as amended (the “ FMLA”),
29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act
of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., and any other equivalent or similar Federal, state, or local statute;
provided, however, that nothing herein shall release the Company from (a) any
claims by the undersigned Employee arising out of any director and officer
indemnification or insurance obligations in favor of the undersigned Employee,
(b) any director and officer indemnification obligations under the Company’s
by-laws and (c) any obligations to provide payments and benefits to Employee
pursuant to provisions under separate agreements or contracts between the
parties that survive the termination of Employee’s employment. The undersigned
Employee understands that, as a result of executing this Separation Agreement
and Mutual Release, he/she will not have the right to assert that the Company or
any other Released Party unlawfully terminated his/her employment or violated
any of his/her rights in connection with his/her employment or otherwise.
   The undersigned Employee affirms that he/she has not filed, caused to be
filed, or presently is a party to any Claim, complaint or action against any
Released Party in any forum or form and that he/she knows of no facts which may
lead to any Claim, complaint or action being filed against any Released Party in
any forum by the undersigned Employee or by any agency, group, or class persons.
The undersigned Employee also affirms that he/she (i) has made no assignment and
will make no assignment of the

 



--------------------------------------------------------------------------------



 



Claims released herein; and (ii) will not institute legal or administrative
proceedings or, absent an order from a court of competent jurisdiction,
participate in any manner in any civil lawsuit or administrative proceeding
based upon, arising out of or relating to any Claim released by the undersigned
Employee herein. The undersigned Employee further affirms that he/she has been
paid and/or has received all leave (paid or unpaid), compensation, wages,
bonuses, commissions, and/or benefits to which he/she may be entitled and that
no other leave (paid or unpaid), compensation, wages, bonuses, commissions
and/or benefits are due to him/her from the Company and its subsidiaries, except
as specifically provided in this Separation Agreement and Mutual Release or
within another agreement or contract with the Company. The undersigned Employee
furthermore affirms that he/she has no known workplace injuries or occupational
diseases and has been provided and/or has not been denied any leave requested
under the FMLA. If any agency or court assumes jurisdiction of any such Claim,
complaint or action against any Released Party on behalf of the undersigned
Employee, the undersigned Employee will request such agency or court to withdraw
the matter.
   The undersigned Employee further declares and represents that he/she has
carefully read and fully understands the terms of this Separation Agreement and
Mutual Release and that he/she has been advised and had the opportunity to seek
the advice and assistance of counsel with regard to this Separation Agreement
and Mutual Release, that he/she may take up to and including 21 days from
receipt of this Separation Agreement and Mutual Release, to consider whether to
sign this Separation Agreement and Mutual Release, that he/she may revoke this
Separation Agreement and Mutual Release within seven calendar days after signing
it by delivering to the Company written notification of revocation, and that
he/she knowingly and voluntarily, of his/her own free will, without any duress,
being fully informed and after due deliberate action, accepts the terms of and
signs the same as his own free act.
   [To effect a full and complete general release as described above, the
undersigned Employee expressly waives and relinquishes all rights and benefits
of Section 1542 of the Civil Code of the State of California, and the
undersigned Employee does so understanding and acknowledging the significance
and consequence of specifically waiving Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
   Thus, notwithstanding the provisions of Section 1542, and to implement a full
and complete release and discharge of the Released Parties, the undersigned
Employee expressly acknowledges this Separation Agreement and Mutual Release is
intended to include in its effect, without limitation, all Claims the
undersigned Employee does not know or suspect to exist in the undersigned
Employee’s favor at the time of signing this

2



--------------------------------------------------------------------------------



 



Separation Agreement and Mutual Release, and that this Separation Agreement and
Mutual Release contemplates the extinguishment of any such Claim or Claims.]1
          (B) For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company, with the intention of binding
itself, its subsidiaries, divisions, affiliates, and assigns, does hereby
release and forever discharge Employee, his heirs, attorneys, successors and
assigns from all Claims which the Company now has, owns or holds, or has at any
time heretofore had, owned or held against the undersigned Employee, arising out
of or in any way connected with the undersigned Employee’s employment
relationship with the Company, its subsidiaries, predecessors or affiliated
entities, or the termination thereof, under any Federal, state or local statute,
rule, or regulation, or principle of common, tort or contract law; provided,
however, that nothing herein shall release the undersigned Employee from any
obligations to the Company pursuant to provisions under separate agreements or
contracts between the parties that survive the termination of Employee’s
employment.
          Further, the Company affirms that (i) the Company has made no
assignment and will make no assignment of the Claims released by the Company
herein; and (ii) the Company will not institute legal or administrative
proceedings or, absent an order from a court of competent jurisdiction,
participate in any manner in any civil lawsuit or administrative proceeding
based upon, arising out of or relating to any Claims released by the Company
herein.
   II. Protected Rights. The Company and the undersigned Employee agree that
nothing in this Separation Agreement and Mutual Release is intended to or shall
be construed to affect, limit or otherwise interfere with any non-waivable right
of the undersigned under any Federal, state or local law, including the right to
file a charge or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission (“EEOC”) or to exercise any other right
that cannot be waived under applicable law. The undersigned is releasing,
however, his/her right to any monetary recovery or relief should the EEOC or any
other agency pursue Claims on his/her behalf. Further, should the EEOC or any
other agency obtain monetary relief on his/her behalf, the undersigned assigns
to the Company all rights to such relief.
   III. Equitable Remedies. The undersigned Employee acknowledges that a
violation by the undersigned Employee of any of the covenants contained in this
Separation Agreement and Mutual Release would cause irreparable damage to the
Company and its subsidiaries in an amount that would be material but not readily
ascertainable, and that any remedy at law (including the payment of damages)
would be inadequate. Accordingly, the undersigned Employee agrees that,
notwithstanding any provision of this Separation Agreement and Mutual Release to
the contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage)
 

1   Only include for employees who were employed by the Company or its
subsidiaries in California. To be updated to reflect changes in California law,
as applicable.

3



--------------------------------------------------------------------------------



 



to injunctive relief (including temporary restraining orders, preliminary
injunctions and/or permanent injunctions) in any court of competent jurisdiction
for any actual or threatened breach of any of the covenants set forth in this
Separation Agreement and Mutual Release in addition to any other legal or
equitable remedies it may have.
   IV. Return of Property. The undersigned Employee shall return to the Company
on or before [10 DAYS AFTER TERMINATION DATE], all property of the Company in
the undersigned Employee’s possession or subject to the undersigned Employee’s
control, including without limitation any laptop computers, keys, credit cards,
cellular telephones and files. The undersigned Employee shall not alter any of
the Company’s records or computer files in any way after [TERMINATION DATE].
   V. Severability. If any term or provision of this Separation Agreement and
Mutual Release is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Separation Agreement and Mutual Release shall nonetheless remain in full force
and effect so long as the economic and legal substance of the transactions
contemplated by this Separation Agreement and Mutual Release is not affected in
any manner materially adverse to any party.
   VI. GOVERNING LAW. THIS SEPARATION AGREEMENT AND MUTUAL RELEASE SHALL BE
DEEMED TO BE MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS SEPARATION AGREEMENT AND MUTUAL RELEASE IN
ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
Effective on the eighth calendar day following the date set forth below.

          FIRST SOLAR, INC.,    
 
       
by
       
 
 
 
   
 
    Name:    
 
    Title:    
 
        EMPLOYEE,    
 
       
 
 
 
  [NAME]    
 
    Date    
 
    Signed:    

4